DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 09/22/022. Claims 3 and 9 have been amended, new claims 43-45 have been added and claims 7, 10 and 40-42 have been cancelled. Accordingly, claims 3, 9, 39 and 43-45 are being examined herein. Claims 1, 11, 16, 18, 20-22, 26, 33, 35 and 37 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 39 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 9, 39 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of the time frame. The term “at least 24 hour” encompasses a length of time that is neither supported nor possible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 39 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rundfeldt et al (US 20110190245) as evidenced by Duret et al (Pharmacokinetic evaluation in mice of amorphous itraconazole-based dry powder formulations for inhalation with high bioavailability and extended lung retention) (provided in IDS of 08/05/21).  

Examined claims:
Claim 3 is drawn to a method of treating allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the subject’s respiratory tract an effective amount of an anti-fungal agent to achieve concurrently a lung concentration of anti-fungal agent of between about 500 and about 8100 ng/g or mL and a plasma concentration of antifungal agent of between about 0.2 and about 25 ng/mL wherein the lung and plasma concentrations are achieved for at least 24 hour following administration of the anti-fungal agent and wherein the antifungal agent is itraconazole. Claim 9 adds that the administration is a single dose or one or more doses and wherein a lung:plasma ratio of between 100:1 and 4000:1 is achieved. Claim 39 recites that the patient has cystic fibrosis, asthma and/or is immunocompromised and claims 43-45 indicate that itraconazole is crystalline. 

Rundfeldt et al teach nanosuspensions of antifungal azole derivatives, particularly itraconazole, with improved impurity profile optimized for inhaled administration for the medical treatment of fungal infections of the respiratory tract (See abstract and [0056]). 
 It is disclosed that the said antifungal azole derivative may be in the form of a nanocrystalline powder, e.g. a nanocrystalline dry powder, or in the form of a nanosuspension of crystalline or amorphous particles (See [0049]). The inhalation of nanoparticles, e.g. crystalline powders or suspensions, e.g. crystalline suspensions or amorphous and/or crystalline nanosuspensions, of azole derivatives results in a high pharyngeal and lung tissue exposure. Therefore, administration of azole derivatives by inhalation is efficacious and, compared to the systemic or oral administration, highly advantageous (See [0052]).
The population in need of effective anti-fungal medication are patients suffering from cystic fibrosis, especially those who have developed allergic bronchopulmonary aspergillosis (See [0006] and [0088]). 
The dose to be administered to treat an overt infection of the respiratory tract is usually in the range of about 1 mg to about 1000 mg per day, preferably in the range of about 10 to about 400 mg/day. The dose may be administered as a single daily dose or as a plurality of up to e.g. 4 individual doses per day, or as continuous administration. Maintenance therapy may preferably be in the range of 5 mg to about 100 mg/day (See [0082]-[0083]).
In the said pharmaceutical compositions, the antifungal azole derivative may be present in a concentration of about 10% (w/w) to about 30% (w/w) based on the total weight of the pharmaceutical composition. The said formulations may contain even more than 30% of antifungal azole (See [0055] and [0069]). 
Rundfeldt et al teach examples that may contain from 5-20 g of itraconazole (See [0108]-[0115]).
Rundfeldt et al do not expressly disclose the lung or plasma concentrations. However as evidenced by Duret et al, this is a result of the administration of the formulation and easily deduced by one of ordinary skill in the art. 

Duret et al disclose the pharmacokinetic evaluation of itraconazole in mice and show that the lung and plasma concentrations are direct result of the dosage of itraconazole provided. 
Duret et al test three different formulations with three different doses, F1, F2 and F3. Figs. 3-6 show different concentrations of these formulations at different times. Table 4 show that formulation F1 may have a Cmax, plasma concentration of 25 ng/mL or less and as shown from Table 3, the lung concentrations of F1 is much higher than the plasma concentration and more than 500 ng/mL, which also show a ratio of lung:plasma of more than 100:1. 

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Rundfeldt et al and as evidenced by Duret et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to follow Rundfeldt et al’s method to make a formulation comprising an azole antifungal agent specially itraconazole for inhalation to treat allergic bronchopulmonary aspergillosis because Rundfeldt et al teach that the said condition is effectively treated by inhalation of a composition comprising itraconazole wherein the concentrations of the itraconazole in lung and plasma are safe and non-toxic. As evidenced by Duret et al the dosage amount of itraconazole determines the plasma and lung concentration of the medicament and one of ordinary skill in the art is more than capable of selecting a dosage that achieves the required plasma concentration in the patient.
	In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 9, 39 and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of U.S. Patent No. 11,116,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Examined claims are drawn to a method of treating allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the subject’s respiratory tract an effective amount of an anti-fungal agent to achieve concurrently a lung concentration of anti-fungal agent of from about 500 to 8100 ng/g or mL and a plasma concentration of antifungal agent of from about 0.2 to 25 ng/mL. Claim 9 adds that the administration is a single dose or one or more doses and wherein a lung:plasma ratio of from 100:1 to 4000:1 is achieved. Claim 39 recites that the patient has cystic fibrosis, asthma and/or is immunocompromised and claims 43-45 recite that the itraconazole is crystalline. 
Reference claims are drawn to a method for treating aspergillosis or allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the respiratory tract of a patient in need thereof an effective amount of a dry powder of claim 1. Claim 1 is drawn to a dry powder comprising homogenous respirable dry particles that comprise a) itraconazole in crystalline particulate form, b) a stabilizer, and c) leucine. The method encompasses an amount of itraconazole that is from 1-99 or 95% as recited in reference claim 3. 
The difference is that the reference claims do not recite a plasma or lung concentration. However, the amount of the itraconazole disclosed in the reference claims encompasses an effective amount that would achieve the claimed concentrations in examined claims. 
As such the examined claims are so close to the reference claims that they are not patentably distinct from reference claims. 

Claims 3, 9, 39 and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50-56 of copending Application No. 17/048,491 (US 20210145739) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Examined claims are drawn to a method of treating allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the subject’s respiratory tract an effective amount of an anti-fungal agent to achieve concurrently a lung concentration of anti-fungal agent of from about 500 to 8100 ng/g or mL and a plasma concentration of antifungal agent of from about 0.2 to 25 ng/mL. Claim 9 adds that the administration is a single dose or one or more doses and wherein a lung:plasma ratio of from 100:1 to 4000:1 is achieved. Claim 39 recites that the patient has cystic fibrosis, asthma and/or is immunocompromised and claims 43-45 recite that the itraconazole is crystalline. 
Reference claims are drawn to a method for treating a fungal infection, aspergillosis or allergic bronchopulmonary aspergillosis (ABPA) comprising administering to the respiratory tract of a patient in need thereof an effective amount of a dry powder of claim 1. Claim 1 is drawn to a dry powder comprising homogenous respirable dry particles that comprise 1) itraconazole in crystalline particulate form, 2) polysorbate 80, and 3) one or more excipients. The method encompasses an amount of itraconazole that is from 1-99 or 95% as recited in reference claim 9. 
The difference is that the reference claims do not recite a plasma or lung concentration. However, the amount of the itraconazole disclosed in the reference claims encompasses an effective amount that would achieve the claimed concentrations in examined claims. 
As such the examined claims are so close to the reference claims that they are not patentably distinct from reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curran et al (Efficacy of PUR1900, an inhaled antifungal therapy, in a Guinea pig model of invasive pulmonary aspergillosis (IDS of 08/05/21).
Curran et al teach efficacy of PUR1900 (itraconazole) following inhalation. It is disclosed that the said formulations are effective in treating fungal disorders including allergic bronchopulmonary aspergillosis (See introduction). 
The results show that two pulmonary administrations at doses of 10 mg/kg/day and 30 mg/kg/day were tested. The results show that the plasma and lung concentrations are a direct result of the itraconazole dose. Bioanalysis data (graphs) show that the higher dose of itraconazole had a higher plasma and lung concentration, i.e. concentration is a direct result of the dose. The same data show that the ratio of lung:plasma is at least 100:1.  

Response to Arguments
Applicant's arguments filed 09/22/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims over Rundfeldt et al as evidenced by Duret et al, Applicant argues that the references do not teach all the limitations of the instant claims. In particular Applicant believes that the references do not teach administering anti-fungal agent being administered in an amount sufficient to achieve concurrently a) a lung concentration of anti-fungal agent of between about 500 ng/g or ng/mL and 8100 ng/g or ng/mL and b) a plasma concentration of anti-fungal agent of between about 0.2 ng/mL and about 25 ng/mL, wherein the lung and plasma concentrations are achieved for at least 24 hour following administration of the anti-fungal agent. Applicant argues that “As acknowledged by the Office Action, Rundefeldt does not disclose a lung or plasma concentration as recited in independent claim 3. Furthermore, Rundefeldt likewise fails to disclose that these lung and plasma concentrations are achieved for at least 24 hour following administration of itraconazole, as recited by amended independent claim 3. Instead, the Office Action cites Duret as disclosing different itraconazole dry powders for inhalation. However, Duret is silent with respect to providing concurrent achievement of a) a lung concentration of anti-fungal agent of between about 500 ng/g or ng/mL and 8100 ng/g or ng/mL and b) a plasma concentration of anti-fungal agent of between about 0.2 ng/mL and about 25 ng/mL, and the element that the lung and plasma concentrations are achieved for at least 24 hour following administration of the anti-fungal agent” (See Remarks, page 9). 
The above argument is not persuasive and fails to overcome the rejection. The examined claim 1 is drawn to a method of treating ABPA comprising administering to the respiratory tract of a patient an effective amount of an antifungal agent, wherein the agent is itraconazole. That is the critical method step is administering to the respiratory system and the critical limitation is an effective amount of itraconazole to treat ABPA. Rundfeldt et al teach a method of treating fungal infections of the respiratory system including ABPA by inhalation of a formulation comprising an effective amount of itraconazole to the subject. While Rundfeldt et al do not expressly disclose the lung and plasma concentrations after 24 hours, they are expected to be achieved because the same formulation is administered with the same method to the same patient population. The instant claims do not provide any limitation that is inventive over the teachings of Rundfeldt et al. Applicant also, has not shown that Rundfeldt et al’s formulations and methods do not achieve the same results. “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPW 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has not proved any factual evidence establishing unobviousness.  
It is also noted that the pharmacokinetic parameters such as plasma concentration, are only achieved from an actual composition administered in the same way to the same patient as all of the said factors as well as the dosage form, the active agent, the excipients, the health condition, age and weight of the patient, crystallinity or salts of the active agent, etc. As such claiming a lung and plasma concentration of an anti-fungal agent is an arbitrary measure. 
As evidenced by Duret et al, the pharmacokinetic parameters such as AUC are the result of many factors combined together including the amount of the active agent administered. 
Applicants showing that the Curran reference has the same inventive entity and ownership, removes this reference from prior art. As such this rejection has been withdrawn. 

Claims 3, 9, 39 and 43-45 are rejected. Claims 1, 11, 16, 18, 20-22, 26, 33, 35 and 37 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/                                                                                    

Mina Haghighatian
Primary Examiner
Art Unit 1616